Order entered September 19, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00714-CR

                             LONNIE JACK LEE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-80965-2012

                                        ORDER
       The Court GRANTS appellant’s September 17, 2013 motion to extend time to file his

brief. We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.


                                                   /s/   DAVID EVANS
                                                         JUSTICE